 1

 2

 3

 4

 5

 6

 7

 8

 9
                          UNITED STATES DISTRICT COURT
10
                               DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,                Case No. 3:18-cr-00100-HDM-WGC
13                           Plaintiff,
          v.                                  ORDER
14
     ROBERT LIESSE,
15
                             Defendant.
16

17        Defendant’s motion for leave to file under seal his second

18   motion to dismiss and Exhibit A thereto (ECF No. 70) is GRANTED.

19   The motion to dismiss (ECF No. 71) and Exhibit A thereto shall

20   remain under seal.

21        IT IS SO ORDERED.

22        DATED: This 15th day of November, 2019.
23

24                                   ____________________________
                                     UNITED STATES DISTRICT JUDGE
25

26

27

28


                                          1
